Citation Nr: 1134713	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ear hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral tinnitus 

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service with the United States Navy from August 1977 to January 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and June 2009 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  The Pittsburg, Pennsylvania, RO denied entitlement to service connection for PTSD in a July 2006 decision.  A June 2009 rating decision by the VA RO in Oakland, California denied the Veteran's claims with respect to hearing loss and tinnitus.  

In July 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities; the issue has been characterized to reflect this.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Further, the claims with respect to hearing loss have been recharacterized to properly reflect the applicable procedural history.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for right ear hearing loss in an unappealed  July 2002 rating decision on the grounds that no current disability or nexus to service were shown. 

2.  Evidence received since July 2002 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.  

3.  The Veteran was exposed to excessive noise during active duty service.

4.  Currently diagnosed bilateral hearing loss is at least as likely as not related to in-service noise exposure.

5.  Currently diagnosed tinnitus is at least as likely as not related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

3.  The criteria for service connection for bilateral tinnitus loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to that portion of the appeal decided here, the Board is granting in full the benefits sought on appeal.  Accordingly any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 2002 rating decision the RO denied the Veteran's claims for service connection for a right ear hearing loss.  The RO notified the Veteran or this decision the same month.  The Veteran did not file a timely notice of disagreement to initiate an appeal and the rating decision became final.  The evidence of record at the time consisted of the Veteran's service treatment records including a copy of his December 1980 separation examination report.  The evidence at this time established essentially normal hearing on separation examination with no diagnosis of hearing loss or tinnitus being present in the service treatment records.  No Compensation and Pension examination of the Veteran was conducted and there was no medical evidence showing the presence of a current hearing loss disability of either ear.  

The evidence received since the July 2002 RO rating decision includes:  VA treatment records dated in 2008 and 2009 and a December 2008 VA audiology Compensation and Pension examination report.  This medical evidence included audiology evidence showing a current bilateral hearing loss disability along with an opinion relating the disability to noise exposure during service.  Medical evidence of a current disability and nexus was lacking at the time of the prior denial of service connection for right ear hearing loss in July 2002.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for right ear hearing loss is warranted.  

Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  He asserts that acoustic trauma in the form of noise exposure during service is the cause of his current hearing loss and tinnitus disabilities.  Specifically, he claims that he served aboard a Navy ship and was exposed to noise during his period of sea service aboard the ship.  He claims that he served as an ammunition handler for the five inch gun and was exposed to the noise of naval gunfire.  

The Veteran's service personnel records reveal that he served aboard the USS DOWNES (FF 1070), a frigate.  He had a little over two and a half years of sea service.  His separation papers indicate that he separated as a seaman apprentice (SA); this would have involved duties in the deck division of this ship.  Other service personnel records reveal that at some point the Veteran striking for rate as a ship's serviceman with the rate of SHSA.  This would have involved assignment to the supply division with duties in the ship's barber shop, store, and laundry.  Shipboard service involves noise exposure, as would duties in the ship's laundry.  The Veteran could have also plausibly been assigned to ammunition handling duties as a general quarters station during his period of service in the deck division, and thus been exposed to the noise of naval gunfire.  Accordingly, the Board will accept that the Veteran did experience acoustic trauma in the form of noise exposure during his period of service aboard a Navy ship.  

Service treatment records do not reveal any complaints or diagnosis of hearing loss or tinnitus during active service.  In December 1980, separation examination of the Veteran was conducted.  The Veteran's ears and ear drums were normal on clinical evaluation.  

Audiological evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
15
5
5
5
5

Because the threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss, these results show that the Veteran did not have hearing loss noted on separation examination.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In March 2008, a VA audiology consultation was conducted.  The Veteran reported hearing loss and tinnitus with particular difficulty understanding conversation from soft spoken individuals.  He reported a history of noise exposure and symptoms of tinnitus during service, but little noise exposure subsequent to service.  Audiometric testing was conducted.  The results were reported in a graphical format, but do reveal that the pure tone thresholds, in decibels, at all frequencies tested were at 30 or more.  The diagnosis was bilateral moderate to severe sensorineural hearing loss.  

In December 2008, a VA Compensation and Pension examination of the Veteran was conducted.  Audiological evaluation at that time revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
65
LEFT
45
50
55
60
65

The average pure tone decibel loss at the above frequencies was 55 for the right ear and 58 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the both ears.  These findings reveal the presence of a current hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

The Veteran reported a history of noise exposure aboard ship during service which was consistent with his prior assertions.  He also reported symptoms of bilateral tinnitus dating back to service.  The diagnosis was bilateral hearing loss and bilateral tinnitus.  The examiner's medical opinion was that the Veteran's hearing loss and tinnitus were related to the noise exposure experienced by the Veteran during active service.  

The medical evidence establishes that the Veteran has a current bilateral hearing loss disability within the meaning of the applicable VA regulation, and bilateral tinnitus.  He was exposed to the noise during service aboard a ship in the Navy.  The Veteran reports a continuity of symptomatology of tinnitus since service.  There is medical opinion of record linking the Veteran's current bilateral hearing loss and tinnitus disabilities to noise exposure during service.  Accordingly, service connection for bilateral hearing loss and bilateral tinnitus is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for right ear hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.  


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran's claim for service connection for PTSD involves non-combat stressors.  He claims that he experienced several instances of personal assault during service.  As the Veteran's claimed stressors are not combat related, whether he engaged in combat with the enemy under 38 C.F.R. § 3.304(d) is not for consideration. Similarly, as the Veteran's claimed stressors do not include fear of hostile military action, 38 C.F.R. § 3.304(f)(3) (2011), is not for consideration.

Where a veteran alleges non-combat stressors, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran has made assertions of three distinct stressors during service.  First he claims that during a night out he was drugged and sodomized.  Second he claims that he was sexually assaulted by a Navy Chaplin during a counseling session.  There is simply no evidence to corroborate these two claimed stressors.  

The Veteran's third alleged stressors is that he was interrogated, threatened, and assaulted in the Chief Petty Officer's Mess aboard ship by several chief petty officers who were "investigating" a drug problem aboard ship.  The Veteran has submitted a detailed written statement about this incident.  He has submitted written statements allegedly from service comrades who experienced similar treatment.  There are service treatment records dated in November 1980 which show treatment in ship's sick bay for injuries consistent with those he claims to have incurred during this assault.  Moreover, these treatment records indicated the presence of "post trauma anxiety."  The Board believes that the service treatment records do corroborate that this stressor occurred.

The July 2006 VA Compensation and Pension examination report discounted all of the alleged stressors because of the Veteran's inconsistent accounts of the stressors.  The Board believes that one stressor is corroborated so another VA examination should be conducted.  

A treating VA social worker did indicate a current diagnosis of PTSD, but related such to sexual trauma, which is not shown.  Further, a social worker is not qualified to render a diagnosis; it is unclear if such was rendered under the supervision of a doctor.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Palo Alto, California, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2010 to the present.

2.  Schedule the Veteran for a VA initial PTSD examination; the claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current acquired psychiatric disabilities, and should opine as to whether any such are at least as likely as not caused or aggravated by military service.  The examiner should consider accounts of assault aboard ship in 1980 to be confirmed, and must discuss in-service accounts of psychiatric treatment.

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


